Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00125-CR

                                   EX PARTE Hector RAMIREZ

                     From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR2894-W1
                          Honorable Kevin M. O’Connell, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: December 9, 2015

DISMISSED

           Appellant has filed a motion to dismiss this appeal. See TEX. R. APP. P. 42.2(a). We grant

the motion and dismiss this appeal. See id.

                                                    PER CURIAM

Do not publish